DETAILED ACTION
Status of the Application
	Claims 1-2, 4-8, 10-17, 19-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 6-8, 13, 20, and cancellation of claim 18 as submitted in a communication filed on 10/1/2021 is acknowledged. 
	Claim 4 remains directed to a method that requires a CRISPR-Cas effector protein that has two HEPN domains with at least 95% sequence identity to one of SEQ ID NO: 512-547.  It is reiterated herein that in view of Applicant’s election (method that requires a Leptotrichia shahii DSM 19757 C2c2 protein) and upon a cursory review of the sequence listing, claim 4 has been examined only to the extent that it encompasses SEQ ID NO: 545, 546 and 547, which are sequences present in the Leptotrichia shahii DSM 19757 C2c2 protein of SEQ ID NO: 591.  No search or consideration has been made of SEQ ID NO: 512-544.  Similarly, claim 7 refers to SEQ ID NO: 573-587 and 591.  In view of Applicant’s election, no search or consideration has been made of SEQ ID NO: 573-587.  Claim 7 has been examined only to the extent it encompasses the polypeptide of SEQ ID NO: 591.   
Claims 1 (linking claim) and 2, 4-8, 10-17, 19-20 are at issue and are being examined herein to the extent they encompass the elected invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – Improper Markush Grouping
Claims 4, 6-8 were rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  Applicant has argued that claims 4, 6-8 depend from claim 1 and that the alternatives in the Markush groupings of claim 4 require two HEPN domains and RNase activity, and the ability to form a complex with a guide RNA that can cleave RNA.  Applicant further argues that the Markush groupings in claims 6 and 8 also require two HEPN domains and RNase activity, thus having a common structure and use.  Applicant’s arguments have been fully considered and deemed persuasive to overcome the instant rejection. As such, this rejection is hereby withdrawn. 


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 5 and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  New grounds of rejection are necessitated by amendment.
Claim 5 remains indefinite in the recitation of “C2c2” for the reasons of record. The term “C2c2” does not convey any particular function and/or structure.   It appears to be Applicant’s own nomenclature to refer to a particular protein.  However, it is unclear as to which proteins are included or excluded from the terms.   In view of the teachings of the specification and the lack of information in the prior art regarding the structure/function characteristics associated with the term “C2c2”, one cannot reasonably conclude what is encompassed or excluded from the term “C2c2”.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein the Type VI effector protein is from bacteria selected from the group consisting of Leptotrichia shahii…..and Listeria bacterium FSL…, or a type VI effector protein orthologue thereof” for the following reasons.  It is unclear as to how the term “or a type VI effector protein orthologue thereof” limits the claim.  The preamble of claim 8 appears to require the 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-2, 4-8, 10-12, 14-17, 19-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification discloses common structural features of the type VI proteins, citing Figures 52 and 13, and that the specification teaches that HEPN domains are known in the art.  Applicant refers to the teachings of Anantharaman et al. indicating that HEPN domains were known in the prior art and were associated with RNA processing.   Applicant states that Anantharaman et al. took HEPN domains known in the art, characterized them and further identify HEPN domains by bioinformatics approaches.  Applicant points out that Anantharaman et al. acknowledge that the 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification, the working examples any two HEPN domains.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.  Moreover, HEPN domains have been found in proteins that do not have RNase activity.  Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. Moreover, while the specification states that type VI CRISPR-Cas proteins comprise HEPN domains, the specification and Anantharaman et al. state that there is very little structural similarity among these HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  In the instant case, all that has been provided is a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, R and H.  The specification discloses that HEPN domains are approximately 150 amino acids long.  Even if one assumes that (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein as recited, which is 800 amino acids, is unknown. There is no structure/function correlation that would allow one of any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   With the exception of two amino acids in the Rx4-6H motif, there is absolutely no disclosure of the additional structural elements required in any  protein required by the method.  No structure/function correlation has been provided that would allow one of skill in the art to envision the remaining structural elements beyond the Rx4-6H motif. Thus, one of skill in the art would have to conclude that additional structural elements are required in a protein to form a complex with a nucleic acid component that can be directed to cleave a target nucleic acid.  
As previously indicated, the claims require a large genus of proteins which are structurally unrelated or substantially unrelated, and a large genus of nucleic acid components which are structurally unrelated.  As previously stated, the total number of variants of the polypeptide of SEQ ID NO: 591 having 80% sequence identity with the polypeptide of SEQ ID NO: 591 that result solely from amino acid substitutions is 7.97x10655 variants.  While a sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus, in the instant case, there is no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 591, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 591 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features. Therefore, contrary to Applicant’s assertions, one cannot reasonably conclude that the entire genus of proteins required in the claimed method are adequately described by the teachings of the specification and/or the prior art.

Claims 1-2, 4-8, 10-12, 14-17, 19-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vitro method for targeting a target RNA in a sample, wherein said method comprises contacting said target RNA with the L. shahii protein of SEQ ID NO: 71 or 591 and a guide RNA, does not reasonably provide enablement for an in vitro method for targeting a target RNA in a sample, wherein said method comprises contacting said target RNA with (i) any CRISPR-Cas effector protein having two HEPN domains and RNase activity, or any variant of the polypeptide of SEQ ID NO: 591 having two HEPN domains, RNase activity, and  80% sequence identity with the polypeptide of SEQ ID NO: 591, and (ii) a guide RNA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification identifies that the HEPN domain superfamily was known to one of skill in the art and that the HEPN domains have diverse sequences but highly conserved catalytic domains. Applicant states that as long as the specification discloses at least one method for 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   The Examiner acknowledges the teachings of the specification, the working examples and the teachings of the prior art.  However, the Examiner disagrees with Applicant’s contention that the proteins required by the claimed method are fully enabled by the teachings of the specification and/or the prior art.  While it is agreed that HEPN domains and the Rx4-6H motif within the HEPN domain were known in the art, neither the specification nor the prior art teach which are the structural features required in the HEPN domains to display RNase activity, nor do they teach that all that is required in a protein that has RNase activity and can form a complex with a guide nucleic acid to cleave a target nucleic acid is the presence of any two HEPN domains.  As previously indicated, HEPN domains are also found in proteins that do not have RNase activity.  It is reiterated herein that the specification as indicated in paragraph [0269], teaches that the C2c2 proteins (type VI CRISPR-Cas proteins) can have RNase or DNase function.   Neither the specification nor the prior art teach the structural features required in a HEPN domain so that the catalytic activity associated with that domain is that of an RNase. As stated in the specification, there is very little structural similarity among HEPN domains.  The specification fails to disclose those structural features found in HEPN domains that are present in all type VI CRISPR-Cas effector proteins with RNase activity not present in other proteins that also have HEPN domains.  One of skill in the art would understand that the structural diversity in the HEPN domains is associated with function.  The specification in the instant case only provides a motif that is found within these HEPN domains, Rx4-6H, where only two amino acids are defined, namely R and H.  The specification discloses 150 amino acids long.  It is reiterated herein that even if (i) all the amino acids of the HEPN domains have been defined, which they have not, or (ii) any segment of 150 amino acids that comprise the Rx4-6H motif and has a four-helical up-down fold represents an HEPN domain,  the presence of two HEPN domains, which already include the Rx4-6H motif, represent no more than 27% of the entire structure of a protein of about 1100 amino acids (27% = 300x100/1100).   As indicated in prior Office actions, the exemplary species provided are at least 1100 amino acids long. The remainder 73% of the structure of a protein, which is equivalent to 800 amino acids, as required by the claims is unknown. There is no structure/function correlation that would allow one of skill in the art to determine which proteins are more likely to be type VI effector proteins having RNase activity.  Moreover, there is no disclosure as to how this 73% of the structure correlates with the desired function.  There is no knowledge or guidance as to how this 73% of the structure is related to RNase activity, or the ability to bind to the guide RNA to form a complex that can cleave a target nucleic acid.  It is reiterated herein that it is highly unlikely that two motifs that are each no more than 8 amino acids long (one in each HEPN domain) can be responsible for the entire activity required, which encompasses not only RNase activity, but also the ability to bind to a nucleic acid component to form a complex that would cleave a particular target polynucleotide.  Similarly, it is highly unlikely that the sole presence of two HEPN domains and any mixed alpha/beta region having any length and sequence between these two HEPN domains is all that is required in a protein that has RNase activity and the ability to form a complex with a guide RNA.   
With regard to the argument that as long as the specification discloses at least one method for making and using the claimed invention that bears reasonable correlation to the entire scope of the claim, then the enablement requirement is satisfied, it is not believed that the teachings of the specification and those of the prior art satisfy the enablement requirement as asserted.  Even for claims that are limited to variants of the polypeptide of SEQ ID NO: 591 that have 80% sequence identity to the polypeptide of SEQ ID NO: 591, the number of structural variants that meet the recited structural limitations is essentially infinite.  As calculated in prior Office actions, the total number of structural variants of the 655 variants.   The estimate of Guo et al. previously calculated predicts that 1 in 1.46x1050 variants having 80% sequence identity to SEQ ID NO: 591 would have activity (1/(0.66)N).  Thus, one of skill in the art would expect that the vast majority of the structural variants encompassed by the recited genus of proteins lack enzymatic activity. In the instant case, even with known enzymatic assays and methods to make recombinant polypeptides, one of skill in the art would have to carry an immense amount of experimentation to find a single active mutant because the specification is completely silent with regard to (i) the structural features required beyond the Rx4-6H motif and/or (ii) a structure/function correlation that would allow the determination of those structural variants more likely to have the desired activity.   Since there is an essentially infinite number of structural mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine, or that the method disclosed by the specification bears reasonable correlation to the entire scope of the claims.    As previously indicated, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Double Patenting
Claims 1-2, 4-8, 10-17, 19-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,266,887.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant requests reconsideration and withdrawal of the double patenting rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Claims 1-2, 4-8, 10-17, 19-20 are directed in part to an in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that has two HEPN  domains and RNase activity, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA as well as non-target RNAs in the sample, wherein the CRISPR-Cas effector protein can have a mixed alpha/beta region between the two HEPN domains, and wherein the CRISPR-Cas effector protein can have an HEPN domain near the C-terminal end.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  The specification of the instant application discloses the polypeptide of SEQ ID NO: 591 as being a L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
As indicated in the prior Office action, claims 1-14 of US Patent No. 10,266,887 are directed in part to a method for detecting a target nucleic acid in a sample, wherein said method comprises contacting the sample with reagents for amplifying a target nucleic acid, a Cas13b protein that comprises two or more HEPN domains, an RNA construct comprising a non-target sequence which is cleaved by the Cas13b protein, and one guide polynucleotide that forms a complex with the Cas13b protein and binds to the target nucleic acid in the sample.  The specification of US Patent No. 10,266,887 discloses a. L. shahii DSM 19757 C2c2 protein as a preferred embodiment of the genus of Cas13b proteins in the systems (SEQ ID NO: 591).  Therefore, the method of claims 1-2, 4-8, 10-17, 19-20 of the instant application is 

Claims 1-2, 4-8, 10-17, 19-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-15 of copending Application No. 16/450,852.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-2, 4-8, 10-17, 19-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-17, 19, 22-23 of copending Application No. 16/450,699. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
These provisional rejections have been discussed at length in the prior Office action.  They are maintained for the reasons of record and those set forth below.
Applicant argues that the issue of double patenting is contingent upon whether the remarks provided are indeed considered and entered, and if so, whether it is believed there is overlap with claims ultimately allowed in the application. Applicant states that upon a finding of otherwise allowable subject matter, where the provisional double patenting rejections are the only issue remaining in prosecution, Applicant requests reconsideration and withdrawal of the double patenting rejections. 
Applicant’s arguments have been fully considered and entered but not deemed persuasive to overcome the instant provisional rejections. Claims 1-2, 4-8, 10-17, 19-20 are directed in part to an in vitro  method for targeting a target RNA in a sample, wherein said method comprises contacting the target RNA with a guide RNA and a CRISPR-Cas effector protein that has two HEPN domains and RNase activity, wherein the CRISPR-Cas effector protein can comprise (a) SEQ ID NO: 591, (b) an amino acid sequence which is a variant of SEQ ID NO: 591 having at least 80% sequence identity with SEQ ID NO: 591, or (c) an L. shahii DSM 19757 protein, wherein said guide RNA and said CRISPR-Cas effector protein form a complex that binds the target RNA, wherein the CRISPR-Cas effector protein cleaves the L. shahii DSM 19757 protein having two HEPN domains separated by a mixed alpha/beta region, wherein one of the HEPN domains is near the C-terminus. 
Claims 1-2, 5-15 of copending Application No. 16/450,852 are directed in part to an in vitro method for targeting a target RNA in a sample, wherein said sample comprises the target RNA and non-target RNA, wherein said method comprises contacting said target RNA with (I) a CRISPR-Cas effector protein, wherein said effector protein (a) has two or more HEPN domains, (b) is a variant of the polypeptide of SEQ ID NO: 71 or 591 (L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (c) is a L. shahii DSM 19757 C2c2 protein, and (II) a guide RNA, wherein the guide RNA forms a complex with the CRISPR-Cas effector protein, wherein the guide RNA directs the complex to bind the target RNA, wherein the guide RNA lacks a tracr sequence, wherein the target RNA is a disease associated RNA, wherein the CRISPR-Cas effector protein cleaves the target RNA and the non-target RNA.  Therefore, the in vitro method of claims 1-2, 5-15 of copending Application No. 16/450,852 anticipates the in vitro method of claims 1-2, 4-8, 10-17, 19-20 of the instant application as written/interpreted.
Claims 13-17, 19, 22-23 of copending Application No. 16/450,699 are directed in part to an in vitro or ex-vivo method of targeting an RNA target nucleic acid, wherein said method requires contacting a sample with (i) a CRISPR-Cas effector protein having two HEPN domains and RNase activity,  and (ii) a nucleic acid component, wherein the effector protein forms a complex with the nucleic acid component, wherein said nucleic acid component binds to a target nucleic acid and directs the complex to the target nucleic acid, wherein the CRISPR-Cas effector protein has a mixed alpha/beta region between the two HEPN domains, and wherein one of the HEPN domains is at the C-terminus of the CRISPR-Cas effector protein.  The specification as evidenced by claims 2-6 discloses a CRISPR-Cas effector protein (a) which L. shahii DSM 19757 C2c2) having 80% sequence identity with the polypeptide of SEQ ID NO: 71 or 591, or (b) which is a L. shahii DSM 19757 C2c2 protein, as preferred embodiments of the genus of effector proteins. The specification also discloses the presence of a non-target RNA in the method as a preferred embodiment of the invention. Therefore, the method of claims 1-2, 4-8, 10-17, 19-20 of the instant application is deemed an obvious variation of the method of claims 13-17, 19, 22-23 of copending Application No. 16/450,699 in view of the preferred embodiments disclosed.
For the record, while the response of 10/1/2021 on page 12 states that claims 1-2, 4-8, and 10-17 stand rejected over claims 1-2, 17-27 of copending application No. 15/482,603, it is noted that this rejection was withdrawn in the prior Office action in view of the cancellation of claims 1-2 and 17-27 of copending Application No. 15/482,603.   See page 15, item 21 of the prior Office action mailed on 6/3/2021.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 30, 2021